Perlin, C.J. This cause coming on to be heard on the Joint Stipulation of the parties hereto and the Court being fully advised in the premises; THIS COURT FINDS that this claim is for damage caused to claimant’s 1970 Ambassador sedan, while parked, when respondent’s agent backed into it with a farm type International Model M Tractor. IT IS HEREBY ORDERED: 1. That the sum of $151.59 be awarded to claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.